Exhibit 10.10 SECURITY AGREEMENT THIS SECURITY AGREEMENT (the “Security Agreement”) is dated as of the day of December 2007 by and among XA, Inc., a Nevada Corporation (“XA”), The Experiential Agency, Inc., XA Scenes, Inc., XA Interactive, Inc., and Fiori XA, Inc. (collectively the with XA, the “Debtor”) and Vision Opportunity Master Fund, Ltd.(the “Secured Party”). WITNESSETH WHEREAS, pursuant to a Securities Purchase Agreement, dated as of the date hereof, as may be amended or supplemented from time to time (the “SPA”), the Debtor is selling to the Secured Party 11% Senior Secured Convertible Promissory Notes, in the principal amount of $200,000 in 11% Senior Secured Convertible Promissory Note are being sold on the date hereof, (the “Second Follow On Notes”), which is in addition to an aggregate of $3,150,000 in 11% Senior Secured Convertible Promissory Notes previously sold by the Debtor to certain parties (the “Prior Purchasers”) in August, September and October 2006 and June 2007 (the “Prior Notes”) and along with the Follow On Notes, each, a “Note”: and collectively, the “Notes”) sold to certain parties (the “Purchasers”); and WHEREAS, Debtor has agreed, pursuant to the terms and conditions of the SPA, in connection with the Financing described therein, to secure the repayment of the Note, as more specifically provided herein; NOW, THEREFORE, in consideration of the foregoing, Debtor and the Secured Party agree as follows: SECTION 1.
